DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 8/17/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: paragraph 0007-0016 refer to claim numbers.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “having a higher mass percent concentration of inosinic acid than the edible meat”. It is not clear if the higher concentration of inosinic acid is in the soup stock ingredient, or the instant soup stock final product. It also is not clear what level of inosinic acid would be present in the edible meat.
Claim 1 recites “A method for manufacturing an instant soup stock solid seasoning”. However, the claims do not positively recite creating the “instant soup stock solid seasoning”. It is not clear if the dried mixture is the final product, or not.
Claim 3 recites “the evaporated amount of water contained in the mixture”. It is not clear when the second drying step would begin. It is not clear how evaporated water would still be present in the dried mixture. It is not clear if the water content should be 15-25%, or whether there should be a 15-25% reduction in water content.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okada [US 2004/0005397A1] as in view of JP 5033934B1 and Fu et al [US 2012/0291305A1].
Okada teaches a method for preparing high quality dried bouillon (title) by forming a mixture of raw edible meat and soup stock from extract (paragraph 0023-0024), drying the mixture using forced-air drying and/or vacuum-drying in plural steps (paragraph 0027), shaping the mixture into sheet paste form (paragraph 0026), the meat being chicken breast (paragraph 0024), the chicken meat containing 79.77-161.81 mg IMP/100 g (page 2, Table 2) wherein IMP was also known as inosine monophosphate or inosinic acid, and better tasting bouillon containing more inosinic acid (paragraph 0024).
Okada does not explicitly recite a higher concentration of inosinic acid in the soup stock (claim 1), microwave reduced-pressure drying (claim 1), a first drying step of microwave reduced pressure the hot-air drying (claim 2), starting the second step when the water content is 15-25% (claim 3), a thickness of at least 5 cm (claim 4), an inosinic content of at least 360 mg/100 g (claim 5).
JP 5033934B1 teaches a method for producing an extract (title) containing 500-1,500 inosinic acid mg/100 g (claim 1) and the use of microwave drying (page 3, line 28).
It would have been obvious to one of ordinary skill in the art to incorporate the higher inosinic acid content into the invention of Okada, in view of JP 5033934B1, since both are directed to methods of preparing food products, since Okada already included soup stock made  from an extract (paragraph 0023), the chicken meat containing 79.77-161.81 mg IMP/100 g (page 2, Table 2) wherein IMP was also known as inosine monophosphate or inosinic acid, and better tasting bouillon contains more inosinic acid (paragraph 0024); since food extracts commonly possessed 500-1,500 inosinic acid mg/100 g (claim 1) as shown by JP 5033934B1, since many consumers desired food products with a high level of umami flavor, and since the claimed amount of inosinic acid would have been used during the course of normal experimentation and optimization procedures due to factors such as the taste preferences  of the consumer, and/or the type of meat used in the method of Okada, in view of JP 5033934B1.
Fu et al teach a method for microwave vacuum drying of organic material (title) to produce dried products with improved quality (paragraph 0003).
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed drying procedures and features into the invention of Okada, in view of JP 5033934B1 and Fu et al, since all are directed to methods of preparing food products, since Okada already included drying the mixture using forced-air drying and/or vacuum-drying in plural steps (paragraph 0027) as well as using different thickness of paste (paragraph 0026), since food products were commonly dried by microwave vacuum drying to produce dried products with improved quality (paragraph 0003) as shown by Fu et al, since bouillon cubes were commonly made in the claimed size, since differently sized bouillon cubes would have been made for recipes of varying sizes, since multiple modes of drying begun at different stages would have been done during the course of normal experimentation and optimization procedures to arrive at the best results for a specific food product with specific ingredients in the method of Okada, in view of Fu et al and JP 5033934B1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792